Exhibit 10.8

  

EXTENSION OF THE ORIGINAL EQUITY PURCHASE AGREEMENT AND

 

AMENDMENTS THERETO

 

THIS EXTENSION OF THE ORIGINAL EQUITY PURCHASE AGREEMENT AND ITS AMENDMENTS
(this “Extension”) is made effective as of August 30, 2019, by and between EVO
Transportation & Energy Services, Inc., a Delaware corporation (“Company”) and
Billy (Trey) Peck Jr. (“Peck”). Capitalized terms used herein and not otherwise
defined have the meanings given to such terms in in the Original Agreement (as
defined below).

 

RECITALS

 

A. The Equity Holder and the Company entered into that certain Equity Purchase
Agreement dated June 1, 2018 (the “Original Agreement”), and as further amended
or otherwise modified by the December 26, 2018 and February 28, 2019 Amendments
to the Equity Purchase Agreements (the “Amended Agreements”).

 

B. The Parties desire to amend the Original Agreement and the Amended Agreements
to be extended for an additional three years plus 90 days from the date of this
Extension to November 30, 2022 as set forth herein.

 

AGREEMENTS

 

In consideration of the promises herein, the recitals set forth above, which are
incorporated into this Amendment by this reference, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment agree as follows:

 

1. Extension. Each of the parties hereto hereby irrevocably agrees to extend,
effective as of the date hereof, the Original and Amended Agreements, for an
additional three year plus 90-day period, such that the maturity date of the
Original and Amended Agreements shall be November 30, 2022.

 

2. Extension Payment. To effect this extension Buyer will immediately pay seller
one hundred and fifty thousand dollars ($150,000.00) by wire to seller’s
account. The extension fee will be credited to the balance of outstanding
purchase price balance detailed in the seller note and detailed on the attached
amortization schedule. Seller will also be eligible for a fifty thousand dollar
($50,000.00) cash payment on January 31, 2020. In order for the seller to
qualify for the cash payment, Buyer must meet specific Q4 financial goals as
evidenced by the attachment detailed “Q4 Financial Goals”. Fifty thousand dollar
cash payment will be credited to the seller note balance and amortization
schedule will be adjusted to reflect payment if seller qualifies.

  

 

 

 

3. Amendment of Section 1.2. Subsection (a) of Section 1.2 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:

 

(a) The aggregate consideration (the “Purchase Price”) to be paid or issued by
Buyer to or for the benefit of the Equity Holder for the Equity Interests is:

 

(i) Two Million Nine Hundred Fifty Thousand Dollars ($2,950,000) (the “Cash
Purchase Price”), payable as follows:

 

(A) Four Hundred Fifty Thousand Dollars ($450,000) to be paid the earlier of,
the retirement of the debt owed to Antara Capital pursuant to the Financing
Agreement dated August 30, 2019, or November 30, 2022, and at the direction of
the Equity Holder to the appropriate Person in respect of the Line of Credit
(Loan #155129) and Secured Note (Loan # 153329) at the Bank of Missouri pursuant
to payoff letter(s) delivered by such Person to Buyer and the Company in form
and substance reasonably satisfactory to Buyer. If the payoff amount of both
above referenced loans is less than $450,000, the difference ($450,000 minus
total payoff) will be credited to the seller (Peck) by the Bank of Missouri
immediately upon receipt of the funds.

 

However, if Buyer fails to make the Four Hundred Fifty Thousand Dollar
($450,000) payment, as set forth above, on or before November30, 2022 then at
the option of Equity Holder by written notice to Buyer, Buyer shall immediately
surrender all right, title and interest in all of the outstanding shares of
stock in the Company to Equity Holder and all shares shall be re-issued to
Equity Holder.

 

Section (A) of this agreement has been satisfied as of September 11, 2019.

 

(B) The remaining Two Million Five Hundred Thousand Dollars ($2,500,000) payable
in equal monthly installments of approximately Fourteen Thousand Dollars
($14,152.38) each commencing on the Closing Date and increasing to Twenty
Thousand Dollars ($20,000.00) monthly as of October 1, 2019 in accordance with
the extension agreement, provided that the remaining balance of the Cash
Purchase Price plus interest in accordance with the seller note will be paid,
the earlier of, the retirement of the debt owed to Antara Capital pursuant to
the Financing Agreement dated August 30, 2019, or November 30, 2022. The above
agreement to be evidenced by a promissory note in the form of Exhibit B attached
hereto and incorporated herein by reference (the “Seller Note”) and the
predetermined amortization schedule attached to this extension agreement.

 

If Buyer fails to pay the balance of the Cash Purchase Price, as set forth
above, on or before November 30, 2022 then at the option of Equity Holder by
written notice to Buyer, Buyer shall immediately surrender all right, title and
interest in all of the outstanding shares of stock in the Company to Equity
Holder and all shares shall be re-issued to Equity Holder.

 

Seller Note shall be secured by a Security Agreement by Buyer to Equity Holder
secured by the Equity Interests (and all associated UCC financing statements and
filings) and a Pledge Agreement by Buyer to Equity Holder as to all Company
stock. Such Security Agreement and Pledge Agreement shall be in substantially
the form attached hereto as Exhibit C and incorporated herein by reference;

 

(ii) Five Hundred Thousand (500,000) shares of common stock, par value $0.0001
per share (the “Common Stock”) of Buyer issued to Equity Holder pursuant to this
Agreement and the Subscription Agreement, attached hereto as Exhibit D and
incorporated herein by reference, (the “Buyer Shares”);

  

(iii) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (333,333)
warrants to purchase Common Stock at a Strike Price of Three and 00/100 Dollars
($3.00) per share, to be issued upon the one-year anniversary of the Closing
Date pursuant to a Warrant Agreement in the form attached as Exhibit E and
incorporated herein by reference;

 

2

 

  

(iv) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (333,333)
warrants to purchase Common Stock at a Strike Price of Five and 00/100 Dollars
($5.00) per share, to be issued upon the two-year anniversary of the Closing
Date pursuant to a Warrant Agreement in the form attached as Exhibit E;

 

(v) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (333,333)
warrants to purchase Common Stock at a Strike Price of Seven and 00/100 Dollars
($7.00) per share, to be issued upon the three-year anniversary of the Closing
Date pursuant to a Warrant Agreement in the form attached as Exhibit E; and

 

(vi) Continued employment of Equity Holder by the Buyer at the Company according
to a term Employment Agreement1 between Equity Holder and Company attached
hereto as Exhibit F and incorporated herein by reference (the “Employment
Agreement”).

 

4. No Other Amendments. Except as amended hereby, the Original Agreement shall
in all other respects remain in full force and effect.

 

5. Third Party Benefit. Except as provided in the following sentence, nothing in
this Amendment, expressed or implied, is intended to confer on any person other
than the parties to this Amendment or their respective successors or assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Amendment. Company and Equityholders hereby acknowledge and agree that the
Lenders from time to time party to that certain Financing Agreement dated August
30, 2019 to which Company is also a party shall be third party beneficiaries of
this Amendment and no modification of this Amendment will be effective without
the prior written consent of such Lenders. Equityholders hereby consent to the
perfection, against the collateral securing the Agreement, of liens in favor of
the Lenders (or their agent) securing the Financing Agreement obligations.

 

6. Governing Law and Forum. This Amendment and the legal relations among the
Parties hereto will be governed by and construed in accordance with the internal
substantive Laws of the State of Missouri (without regard to the Laws of
conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.
Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of Missouri, County of Greene and of the United States
located in Missouri, for the purposes of any such action or other proceeding
arising out of this Amendment or any transaction contemplated hereby.

 

7. Counterparts. This Amendment may be executed simultaneously with original,
facsimile, or.pdf signatures in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 



 

1 Trey will have the right to foreclose on the Seller Note if Buyer terminates
his employment other than for Cause, and he would also be entitled to severance.

 

***Signature Page Follows***

  

3

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to Equity
Purchase Agreement to be duly executed as of the day and year first above
written.

  

PECK:   COMPANY:           EVO TRANSPORTATION & ENERGY SERVICES, INC.       /s/
Billy (Trey) Peck Jr.     Billy (Trey) Peck Jr.         By: /s/ Damon Cuzick    
Name: Damon Cuzick     Its: President

 

Signature Page to Amendment to Equity Purchase Agreement

 

 

 

 

